Citation Nr: 0522125	
Decision Date: 08/15/05    Archive Date: 08/25/05	

DOCKET NO.  05-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service reportedly from June 1986 
to August 1986 and from May 1987 to May 1996, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.

In a November 2004 statement from the veteran he made 
reference to continuing with vocational rehabilitation.  
However, the matter of the veteran's entitlement to 
additional vocational rehabilitation is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has utilized VA educational assistance under 
Chapter 31, Title 38, United States Code in excess of 48 
months.


CONCLUSION OF LAW

The requirements for VA educational assistance under Chapter 
30, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3013, 3695, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 21.4020, 21.7072 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, such notice is 
not required in this case because the Board finds that it is 
the law in this case, and not the evidence that is 
dispositive.  An opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop evidence to substantiate a claim where 
the claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  The Board also notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that when there is an error in the VCAA 
notice, or in this case the absence of the VCAA notice, there 
is no prejudice to a claimant as a result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
116 (2005) ("This Court has held that an error is 
nonprejudicial where the benefit sought could not possibly 
have been awarded as a matter of law.")  Therefore, the Board 
finds that no further action is necessary with respect to the 
VCAA since it is the law, and not the evidence, that is 
dispositive in this case.

The record reflects that the veteran has utilized 65 months 
of VA educational assistance under Chapter 31, Title 38, 
United States Code.  The veteran does not appear to dispute 
that fact.  The RO has denied the veteran's claim on the 
basis that VA law limits educational assistance under two or 
more programs to no more than 48 months.  The veteran has 
expressed disagreement with that determination, and in a 
statement dated in January 2005, the veteran explained that 
he paid $1200 for the Montgomery GI educational program while 
he was on active duty and that because he was injured during 
service and was provided vocational rehabilitation 
educational assistance, his Montgomery GI educational program 
should not have been denied.  The veteran also pointed out 
that his 10-year delimiting date has not expired.  Therefore, 
a favorable determination has been requested.

Under VA laws and regulations pertaining to educational 
assistance under Chapter 30, Title 38, United States Code 
each individual entitled to basic educational assistance is 
entitled to 36 months of educational assistance benefits.  
38 U.S.C.A. § 3013(a)(1); 38 C.F.R. § 21.7072.  In addition, 
the aggregate period for which any person may receive 
educational assistance under two or more VA educational 
programs may not exceed 48 months.  38 U.S.C.A. § 3695(a); 
38 C.F.R. § 21.4020(a).  Furthermore, no person may receive 
assistance under Chapter 31, Title 38, United States Code in 
combination with assistance under any other VA educational 
programs in excess of 48 months unless the VA determines that 
additional benefits under Chapter 31 are necessary to 
accomplish the purpose of a rehabilitation program in an 
individual case.  38 U.S.C.A. § 3695(b); 21.4020(b).

Under the facts of this case, based on the law set forth 
above, it is clear that the veteran is not entitled to VA 
educational assistance under Chapter 30, Title 38, United 
States Code, since he has received VA educational assistance 
under Chapter 31 in excess of 48 months, and in fact has 
utilized 65 months of entitlement under Chapter 31.  The 
Board acknowledges the veteran's contentions as set forth in 
statements from him dated in November 2004 and January 2005, 
but the RO and the Board are bound by laws promulgated by 
Congress and the regulations of the VA.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 20.101(a).  The Board does wish to 
emphasize that this decision only applies to the veteran's 
claim for educational assistance under Chapter 30, Title 38, 
United States Code and not to any claim of entitlement the 
veteran may have to additional educational assistance under 
Chapter 31, Title 38, United States Code since that is the 
only issue prepared for appellate review.

As a final matter, the Board acknowledges the veteran's 
contention that he should be issued a refund of the $1200 he 
paid into the Montgomery GI educational assistance program if 
such benefits cannot be awarded.  As the veteran is not 
entitled to Chapter 30 benefits, he may be entitled to a 
refund of those funds, but such requests must be directed to 
the service department.  The Board suggests that the veteran 
contact the service department with regard to this matter.  
See also 38 U.S.C.A. § 3011(b) (West 2002).  





ORDER

VA educational assistance under Chapter 30, Title 38, United 
States Code is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


